Citation Nr: 0530506	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for gall bladder 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from October 1957 to December 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of July 1999 and February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, and Salt Lake City, 
Utah, respectively.

In November 2003 the Board remanded the case for further 
evidentiary development.  


FINDINGS OF FACT

1.  Heart disease was not manifest during service or within 
one year of separation.  Heart disease is not attributable to 
service.

2.  Gall bladder disease was not manifest during service.  
Gall bladder disease is not attributable to service.


CONCLUSION OF LAW

1.  A coronary heart disease was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  A gallbladder disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a coronary heart disease 
and gallbladder disease.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes that the discussions in the rating 
decision, the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter of November 2002 explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in February 2000 and SSOC 
issued in February 2003.  The basic elements for establishing 
service connection have remained unchanged despite the 
changes in the VCAA.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
veteran was informed of the evidence needed to substantiate 
his claim in the December 2002 letter and was asked informed 
that "[i]f there is any additional evidence you wish us to 
consider, you can provide it to this office."  Thus the 
Board finds that the letter as a whole complied with the 
requirements and that each of the four content requirements 
of a VCAA notice has been fully satisfied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains some of the appellant's 
service medical records and all available private medical 
records.  The veteran was afforded a Travel Board hearing.  
The Board notes that while the veteran has stated that he was 
treated at the hospital in Hill Air Force Base in Utah, the 
file does not contain these treatment records.   However, the 
RO requested the treatment records and was informed that no 
records were available for the dates requested for the 
veteran.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.



Factual Background

Service medical records reflect that there were no 
complaints, findings, or treatment of a heart disease or gall 
bladder disease.  In November 1975, an electrocardiogram 
(EKG) was interpreted as 146/90.  On the December 1977 
separation examination, the heart, vascular system, chest, 
and abdomen and viscera were normal.  Blood pressure was 
normal.  In the accompanying report of medical history, the 
veteran noted that he had chest pain and pressure.  However, 
he noted that it had been determined that it was gas pains.

Following service, outpatient medical records dated in 
October 1983 show that the veteran had uncontrolled high 
blood pressure.  Private medical records from Dr. Grobb, the 
veteran's chiropractor, dated in December 1983 report, via 
history provided by the veteran, that he had his gall bladder 
removed in 1978 and had a history of high blood pressure.  

Outpatient medical records of December 1985 show that the 
veteran sought treatment for high blood pressure.  An 
electrocardiogram (EKG) of December 1985 showed that the 
veteran had a possible myocardial infraction (MI).  

Additional VA outpatient medical records dated between 
January 1986 and February 1992 show that the veteran 
complained of and was treated for shortness of breath, chest 
discomfort and high blood pressure.  

A May 1986 letter from Dr. K., notes that he examine the 
veteran in August 1986 and found that a previous EKG had 
shown abnormal Q-Waves.  The physician noted that this could 
be an indication of a prior MI but that the abnormal Q-Waves 
may not necessarily be an abnormality but may be normal for 
the veteran.  He also noted that the results of a stress test 
conducted in April 1986 were essentially normal with no 
evidence of ischemic heart disease.  The physician also noted 
that the veteran reported a history of intermittent high 
blood pressure.  

Private medical records show that the veteran underwent a 
cardiac catheterization in 1987 and there was a total 
occlusion of the right coronary artery.

An EKG of December 1991 was abnormal showing the possibility 
of an inferior infraction at an undetermined age.

VA outpatient medical record of July and October 1994 note 
that the veteran reported a history of an MI in 1977.  

A December 1998 letter from the veteran notes that he had his 
gall bladder removed at the Hill Air Force Base hospital, and 
that he had a gall stone attack while at sea in his last 
deployment on board the USS Sam Houston SSNB 609 Gold.  

Private medical records of October 1998 note that the veteran 
reported that there was a question of a history of an MI many 
years prior.  

In a Notice of Disagreement of August 1999 the veteran stated 
that his last EKG in service revealed that he had had a heart 
attack.  

A March 2005 letter from Hill Air Force Base Hospital noted 
that there were no treatment records for the veteran prior to 
1997.  

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for cardiovascular disease may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharged, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 3.303(d).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service. See Caluza; Collette, 
supra.  38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current conditions and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).

The veteran has not alleged that he incurred a heart disease 
or gall bladder disease while in combat.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).


Coronary artery disease

After a careful review of all of the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for chronic coronary disease.  The veteran has 
alleged that he had a heart attack while in service in 1977.  
However, service medical records are silent for any findings, 
complaints or treatment for a heart condition including a 
heart attack or high blood pressure.  Specifically, the 
November 1975 EKG was normal and the December 1977 
examination was normal although blood pressure was 146/90.

The first evidence of record of a cardiovascular disease are 
outpatient medical records of 1983 that note that the veteran 
had uncontrolled high blood pressure, followed by 1985 
outpatient medical records of complaints of high blood 
pressure and an occusion documented in 1987.  

The Board notes that there are several EKGs that note 
abnormalities that suggest that the veteran may have suffered 
a heart attack.  However, none of the evidence of record 
establishes when the possible myocardial infraction occurred.  
Furthermore, the evidence is not conclusive that the veteran 
actually suffered a heart attack.  The veteran has asserted 
that he suffered the possible heart attack while in service, 
however, he is not competent to state the etiology of his 
possible heart attack, nor is he competent to relate it to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Although there is no question that the veteran has a current 
coronary artery disease, there is no competent evidence of 
record that shows that the veteran suffered from a coronary 
artery disease while in service or within a year from 
separation from service.  The most probative evidence 
regarding onset is from Dr. K.  He noted that a stress test 
in April 1986 was essentially normal with no evidence of 
ischemic heart disease.  This evidence, 1986, tends to 
establish that cardiovascular disease was not present in 
service or within one year of separation.  Dr. K. also 
establishes a history of intermittent high blood pressure, 
rather than chronic hypertension commencing in service.  The 
evidence supporting the veteran's claims are his own 
assertions.  The evidence against the veteran's claim is that 
there is no record of a coronary artery disease during 
service and no competent medical evidence relating the 
current disorder to service.  

In summary, the evidence shows that the veteran did not have 
a coronary artery disease during active service, and that his 
current coronary artery disease is not related to active 
service.  Accordingly, the Board concludes that a coronary 
artery disease was not incurred in or aggravated by service.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Gall Bladder disease

After carefully reviewing the evidence of record, the Board 
finds that the evidence is against a finding of service 
connection for a gall bladder disease.  

The veteran has alleged that he had a gall stone attack while 
in service during his last deployment.  However, the Board 
notes that service medical records are completely negative 
for complaints of or treatment for any gall bladder 
disorders.  
The earliest evidence of record of a gall bladder disorder 
are the veteran's chiropractor records of December 1983 where 
he notes that the veteran reported that he had his gall 
bladder removed in 1978.  However, no medical records have 
been submitted to that effect.  In addition, even if the 
veteran had his gall bladder removed in 1978, this was not 
within his active duty service.  

In sum, the veteran has not submitted any competent evidence 
that he suffered form a gall bladder disorder while in 
service.  Accordingly, the Board concludes that a gall 
bladder disease was not incurred in or aggravated by service.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  
ORDER

Service connection for a coronary artery disease is denied.

Service connection for a gall bladder disease is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


